Case 1:20-cv-00392-HG-RT Document 1 Filed 09/15/20 Page 1 of 4     PageID #: 1




COX, WOOTTON, LERNER, GRIFFIN & HANSEN LLP

NORMAND R. LEZY 6297
   E-Mail: nlezy@cwlfirm.com
MICHAEL J. NAKANO 6940
   E-Mail: mnakano@cwlfirm.com
SHAWN L. M. BENTON 8332
   E-Mail: sbenton@cwlfirm.com
Davies Pacific Center, Suite 1099
841 Bishop Street
Honolulu, Hawaii 96813
Telephone: (808) 744-7020
Facsimile: (808) 354-0427

Attorneys for Defendant
SAFEWAY INC.

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

EVELYN A. EVANS,                        CIVIL NO.
                                        (Non-Motor Vehicle Tort)
                  Plaintiff,
                                        NOTICE OF REMOVAL;
      vs.                               EXHIBITS “A” TO “B”;
                                        CERTIFICATE OF SERVICE
SAFEWAY STORES,
INCORPORATED; AKA SAFEWAY
INC.; JOHN DOES 1-10, JANE DOES
1-10, DOE PARTNERSHIPS 1-10,
DOE LIMITED PARTNERSHIPS 1-
10, DOE JOINT VENTURES 1-10,
DOE CORPORATIONS 1-10; DOE
ENTITIES 1-10 and DOE
GOVERNMENTAL ENTITIES 1-10,

                  Defendants.
Case 1:20-cv-00392-HG-RT Document 1 Filed 09/15/20 Page 2 of 4              PageID #: 2




                             NOTICE OF REMOVAL

TO THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF HAWAII:

             Pursuant to 28 U.S.C. §§1332, 1441, and 1446, Defendant

SAFEWAY INC. (“SAFEWAY”) files this Notice of Removal in the case now

pending in the Circuit Court of the First Circuit, State of Hawaii, styled Evelyn A.

Evans vs. Safeway, Inc., et al., Civil No. 1CCV-XX-XXXXXXX. As grounds for

removal, SAFEWAY states as follows:

             1.     On    May     12,   2020,   Plaintiff   EVELYN      A.     EVANS

(“PLAINTIFF”) filed an amended complaint in Civil No. 1CCV-XX-XXXXXXX in the

Circuit Court of the First Circuit, State of Hawaii, against SAFEWAY.

             2.     Upon information and belief, SAFEWAY states no other

parties have been named in the action.

             3.     SAFEWAY was served with the complaint on May 26, 2020.

             4.     PLAINTIFF alleges in her complaint that SAFEWAY is liable

to her for damages in connection with an August 20, 2018 accident that occurred

on SAFEWAY’s premises.

             5.     PLAINTIFF’s counsel has confirmed that PLAINTIFF is a

citizen of the State of Hawaii.

             6.     SAFEWAY is a citizen of the State of Delaware (place of

incorporation) and the State of California (principal place of business).

                                          2
Case 1:20-cv-00392-HG-RT Document 1 Filed 09/15/20 Page 3 of 4          PageID #: 3




              7.    PLAINTIFF alleges in her complaint that as a result of the

August 25, 2018 accident, she suffered injuries and damages.

              8.    PLAINTIFF prays in her complaint for an award of general

damages, special damages, and punitive damages against SAFEWAY. However,

because Hawaii law prohibits ad damnum clauses in complaints, PLAINTIFF does

not specify the amount of damages that she prays for.

              9.    PLAINTIFF’s counsel has confirmed that PLAINTIFF’s

claimed damages exceed the sum or value of $75,000.00.

              10.   This court has original jurisdiction over civil actions where the

matter in controversy exceeds the sum or value of $75,000.00 and is between

citizens of different States within the meaning of 28 U.S.C. §1332.

              11.   A true and correct copy of PLAINTIFF's complaint filed in the

Circuit Court of the First Circuit, State of Hawaii, is attached hereto as Exhibit

"A", and comprises all process, pleadings, and orders served upon SAFEWAY in

the action.

              12.   A true and correct copy of SAFEWAY’s answer to

PLAINTIFF’s complaint filed in the Circuit Court of the First Circuit, State of

Hawaii, is attached hereto as Exhibit "B".

              WHEREFORE, Defendant SAFEWAY INC. prays that the above-

entitled action be removed from the Circuit Court of the First Circuit, State of



                                          3
Case 1:20-cv-00392-HG-RT Document 1 Filed 09/15/20 Page 4 of 4            PageID #: 4




Hawaii, to the United States District Court for the District of Hawaii.

             DATED: Honolulu, Hawaii, September 15, 2020.


                                       /s/ Normand R. Lezy
                                       NORMAND R. LEZY
                                       MICHAEL J. NAKANO
                                       SHAWN L. M. BENTON
                                       Attorneys for Defendant
                                       SAFEWAY INC.




                                          4
